Citation Nr: 0610860	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for congenital spina 
bifida.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
immature personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to May 1976.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In October 2003, the veteran cancelled his personal hearing 
before a traveling section of the Board.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for immature personality disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record shows that the 
veteran is diagnosed with congenital spina bifida.

3.  The medical evidence does not establish that the 
veteran's congenital spina bifida increased in severity or 
sustained a superimposed injury during service.  





CONCLUSION OF LAW

Congenital spina bifida was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify the claimant as to the information 
and medical or lay evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  VA is required to 
provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA is also required 
to request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2005).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.
In correspondence dated in December 2002, the RO advised the 
veteran of what the evidence must show to establish service 
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103, 127 (2005). 

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claim, and the approximate time frame covered 
by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Mayfield, 19 Vet. App. at 127.    

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2003 rating decision and August 2003 Statement of the Case 
(SOC).  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the decision.  The SOC provided the 
veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.   Accordingly, the Board 
will proceed with appellate review.

Evidence

The service medical records show that at the veteran's 
entrance examination in July 1974, he indicated he 
experienced recurrent back pain.  The service medical records 
show no other evidence of a back disorder.

In his Application for Compensation Benefits - VA Form 21-526 
- the veteran indicated that his back disorder was apparent 
during his active service, recalling that a drill sergeant 
sat on his back because he was unable to fully bend over in a 
sitting position.

Medical records held by the Boeing Company, dated in July 
1986 to March 1991, provide evidence of a chronic back 
disorder.  A report dated in July 1986 notes a physical 
deformity of the veteran's spine and trunk and the presence 
of spinal arthritis.  The examiner noted mild scoliosis 
dorsal, lumbar spine pelvic tilt, and spina bifida occulta at 
L5 and S1.  The examiner also noted mild degenerative 
arthritis of the lumbar spine and hips, detectable Schmorl's 
nodes on the lumbar spine, and first degree spondylolisthesis 
at L5 and S1.  The examiner provided no opinion regarding the 
etiologies of the disorders in the report. 

In a Boeing Company Preplacement Occupational Health and 
Safety Questionnaire, dated in May 1990, the veteran 
indicated he had no impairment of his back as a result of 
injury or illness that would interfere with his ability to 
lift heavy objects or bend his back frequently.  On an 
undated questionnaire, the veteran indicated no history of 
spondylolysis, spondylisthesis, spondylosis, or degenerative 
conditions.       

A report from Labette County Medical Center dated in April 
2001, notes treatment for back pain.  In the report, the 
examiner noted an exaggeration of the lordotic curvature.  
Based on a review of x-ray films, the examiner noted 
beginning spondylolisthesis of L5 over S1 secondary to pars 
interarticularis defects.  The examiner also noted associated 
spina bifida occulta.  According to the examiner, both of 
these conditions were congenital anomalies.  Finally, the 
examiner noted a hypertrophic spur along the anterior 
superior aspect of L4 that was of long-standing duration.  

Medical records from Erie Medical Clinic dated in May 2001, 
reflect that upon conducting a physical examination, Dr. S.C. 
made an assessment of chronic low back pain and congenital 
spina bifida.  In a note dated in July 2002, Dr. S.C. 
indicated that she told the veteran that based on the most 
recent examination and testing performed at her office, she 
was unable to determine whether his back problem was totally 
disabling.

A report dated in March 2003 from VA Medical Center in 
Wichita, Kansas showed no history of treatment for the past 
five years.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.  History of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inceptions.  38 C.F.R. §§ 3.304(b)(1).  
	
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2005).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2005).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-
90.  A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  
Service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service.  Id.  

Analysis

The only evidence of a preexisting back disorder in the 
veteran's service medical records is the history of recurrent 
back pain as reported by the veteran.  Thus, for the purpose 
of rebutting the presumption of soundness, no defect, 
infirmity, or disorder was noted at the entrance examination.  
38 C.F.R. § 3.304(b).  There is, however, clear and 
unmistakable evidence that the veteran's disorder existed 
prior to service and that the disorder was not aggravated in 
service.  Id.  

The Board notes that the veteran has been diagnosed with 
spina bifida, a congenital defect.  By definition, this 
condition existed at birth.  There is no evidence of record 
purporting to refute that the disorder existed prior to 
service.  As such, the evidence clearly and unmistakably 
shows that the spina bifida preexisted service.  

Having determined that the evidence demonstrates that the 
veteran had a congenital defect that preexisted his military 
service, the question becomes whether the evidence shows that 
the veteran's disorder was aggravated during service.  38 
C.F.R. § 3.303(a).  In this instance, that requires finding 
an additional disability resulting from a superimposed 
injury, since developmental or congenital defects may not be 
service connected.  The Board finds that evidence fails to 
show the existence of such a superimposed injury.   

The only evidence of record that the disability increased 
during service comes in the form of the veteran's own lay 
testimony.  In his Application for Compensation Benefits, the 
veteran claimed that his disorder has been apparent since 
service when a drill instructor sat on his back.  

The medical evidence of record does not support a finding 
that the disability increased during service or that the 
veteran sustained a superimposed injury resulting in a 
current disability for which service connection could be 
established.  The only medical evidence addressing the 
etiology of the veteran's currently diagnosed disorder comes 
from the Labette County Medical Center and Erie Medical 
Clinic records.  In reports from both facilities, the 
examiners only noted the veteran's spina bifida as a 
congenital disorder and made no reference to any in-service 
incidents that may have aggravated the condition.  Thus, 
while the lay evidence suggests that the veteran may have 
suffered a flare-up during service, in the absence of medical 
evidence that the underlying condition, rather than the 
symptoms, worsened during service, there can be no finding 
that the disorder was aggravated in service.  Hunt, 1 Vet. 
App. at 297.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for spina bifida is denied.


REMAND

The veteran is appealing a March 2003 rating decision 
declining to reopen a claim for immature personality 
disorder.  The Board finds that VA's enhanced duty to notify 
under the VCAA has not been met with respect to this claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  The record is devoid of any notice 
sent to the veteran with respect to the information or 
evidence necessary to substantiate the claim.   

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with notice 
of VA's duties under the VCAA and the 
delegation of responsibility between VA and 
the veteran in procuring the evidence 
relevant to the appealed claim.  This notice 
shall specify what information and medical 
or lay evidence is necessary to substantiate 
the claim.  As part of that notice, the RO 
shall indicate which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran.  
Finally, the notice shall request that the 
veteran provide any evidence in the 
veteran's possession that pertains to the 
claim.  This action should include written 
notice to the veteran of what the evidence 
must show to reopen the previously 
disallowed claim and what the evidence must 
show to establish entitlement to a service 
connected immature personality disorder.  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by law.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
immature personality disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be allowed 
for response by the veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


